

116 HR 4301 RH: School Shooting Safety and Preparedness Act
U.S. House of Representatives
2020-12-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IBUnion Calendar No. 584116th CONGRESS2d SessionH. R. 4301[Report No. 116–701]IN THE HOUSE OF REPRESENTATIVESSeptember 12, 2019Ms. Gabbard (for herself, Mrs. McBath, and Mrs. Hayes) introduced the following bill; which was referred to the Committee on Education and LaborDecember 28, 2020Additional sponsors: Mr. Trone, Mr. DeSaulnier, Mr. Sablan, Mr. Takano, Ms. Sewell of Alabama, Mr. Morelle, Ms. Wilson of Florida, Mr. Suozzi, Mrs. Trahan, Mr. Danny K. Davis of Illinois, Ms. Norton, Mr. Krishnamoorthi, Mr. Schrader, Mr. Levin of Michigan, Ms. Underwood, Ms. Jayapal, Mr. Green of Texas, Ms. Garcia of Texas, Mrs. Lee of Nevada, Ms. Omar, Ms. Bonamici, Mr. Larson of Connecticut, Mr. Cuellar, Mr. Soto, Mr. Hastings, Ms. Eshoo, Ms. Schakowsky, Mrs. Kirkpatrick, Ms. Roybal-Allard, Mrs. Luria, Mrs. Dingell, Ms. Matsui, Ms. Meng, Mr. DeFazio, Mr. Khanna, Mr. Sherman, Mr. Cicilline, Mrs. Davis of California, Mr. Courtney, Mr. Norcross, Ms. Wild, Ms. Adams, Mr. Grijalva, Ms. Stevens, Mr. Thompson of Mississippi, Ms. Shalala, Mr. Blumenauer, Ms. Lofgren, Mr. Rush, Mr. Carson of Indiana, and Mr. RaskinDecember 28, 2020Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printedStrike out all after the enacting clause and insert the part printed in italicFor text of introduced bill, see copy of bill as introduced on September 12, 2019A BILLTo require the Secretary of Education, in consultation with the Attorney General and the Secretary of Health and Human Services, to publish an annual report on indicators of school crime and safety that includes data on school shootings, and for other purposes.1.Short titleThis Act may be cited as the School Shooting Safety and Preparedness Act.2.DefinitionsIn this Act:(1)Title 18 definitionsThe terms firearm and ammunition have the meanings given such terms in section 921 of title 18, United States Code. The term large capacity ammunition feeding device has the meaning given such term in section 921 of title 18, Unites States Code, as in effect on September 1, 2004.(2)Mass shootingThe term mass shooting means a shooting during which three or more individuals, not including the shooter, were injured or killed in one location or in multiple locations in close proximity.(3)SchoolThe term school means—(A)an early childhood education program (as defined in section 103 of the Higher Education Act of 1965 (20 U.S.C. 1003));(B)an elementary school (as defined in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801));(C)a secondary school (as defined in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801)); and(D)an institution of higher education (as defined in section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002)).(4)School shootingThe term school shooting—(A)means an event or occurrence—(i)during which one or more individuals were injured or killed by a firearm; and(ii)that occurred—(I)in, or on the grounds of, a school, even if before or after school hours;(II)while the victim was traveling to or from a regular session at school; or(III)while the victim was attending or traveling to or from an official school sponsored event; and(B)does not include an accidental shooting.3.Annual report on indicators of school crime and safety(a)In generalThe Secretary of Education, in consultation with the Attorney General and the Secretary of Health and Human Services, shall publish not less frequently than on an annual basis a report on indicators of school crime and safety. Such report shall be produced by the National Center for Education Statistics of the Department of Education in consultation with the Bureau of Justice Statistics of the Department of Justice. Such report shall include, at a minimum, an updated version of the information provided in the National Center for Education Statistics report NCES 2019–047 issued in April 2019, and the data described in subsections (b) and (d).(b)Statistics on school shootingsIn collecting data on school shootings to be compiled in the annual report described in subsection (a), the National Center for Education Statistics shall collect at a minimum the following data annually:(1)The number of school shootings that have taken place nationwide.(2)Of the school shootings described in paragraph (1), the number that were mass shootings.(3)Of the school shootings described in paragraph (1), the number that were suicides.(4)The number of people killed in each school shooting, including—(A)the number of people whose cause of death was attributable to wound by firearm; and(B)the number of people having some other cause of death.(5)The number of people injured in each school shooting, including—(A)the number of people wounded by firearm; and(B)the number of people injured in some other manner.(6)The time of the shooting and whether it occurred during school hours.(7)The demographics of each school, including—(A)the locale code of the school, as determined by the Secretary of Education; and(B)student demographic data disaggregated by—(i)economically disadvantaged students as compared to students who are not economically disadvantaged;(ii)each major racial and ethnic group;(iii)children with disabilities as compared to children without disabilities; and(iv)English proficiency status.(8)The personal characteristics of each victim in the shooting, including, at a minimum, the victim’s—(A)age;(B)gender;(C)race;(D)ethnicity; and(E)nationality.(9)The personal characteristics of the shooter, including, at a minimum the shooter’s—(A)age;(B)gender;(C)race;(D)ethnicity;(E)nationality; and(F)relationship to the school.(10)The motivation of the shooter, including any real or perceived bias based on race, religion, ethnicity, nationality, or sex (including sexual orientation or gender identity).(11)How the shooting was stopped, including—(A)whether the shooter was injured or killed, and if so, by whom; and(B)if not, what was the other outcome of the incident (such as escape, arrest, or suicide).(12)The number and type of firearms and ammunition that were used in each shooting, including—(A)the make and model of the firearm;(B)the manufacturer of the firearm;(C)the make and model of the ammunition;(D)the manufacturer of the ammunition;(E)whether a large capacity ammunition feeding device was present at the scene or used during the shooting; and(F)the number of rounds of ammunition fired by the shooter over the course of the shooting.(13)Where each of the firearms used in each shooting was obtained and how, including—(A)whether the firearm was registered; and(B)whether the firearm was purchased from a licensed gun dealer or an unlicensed sale.(14)If the original purchaser was not the shooter, what was, if any, the original purchaser’s relationship to the shooter.(15)If the original purchaser was not the shooter and the firearm was obtained from the shooter’s home, the gun storage practices being used in the home, and whether the gun owner was charged with failing to properly secure his or her firearm.(16)Whether the school had one or more teachers, as that term is defined in section 8553 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7943), who were armed, and if so, whether such armed teacher or teachers stopped the incident by shooting the shooter.(17)How long did the shooting last (the approximate elapsed time between the first and last shots fired).(18)What was the response time of law enforcement.(c)Historic statistics on school shootingsThe Secretary of Education shall direct the National Center for Education Statistics—(1)to collect, to the extent practicable, the data required in subsection (b) for shootings that occurred before the date of the enactment of this Act; and(2)to publish such data as revisions to the most applicable annual reports on indicators of school crime and safety issued by the National Center for Education Statistics before the date of the enactment of this Act.(d)Safety and preventionIn collecting data on school shootings to be compiled in the annual report described in subsection (a), the National Center for Education Statistics shall collect, at a minimum, information on the existence or absence of the following measures at the time of the shooting at schools where a school shooting occurred in the previous year: (1)Physical security measures, including—(A)building envelopes and interiors designed to protect occupants from human threats; and(B)other physical security measures designed to avert and restrict violence.(2)Other types of security measures, including measures designed to preserve open learning environments that positively influence student behavior.(3)A communication plan with local law enforcement.(4)A response plan that includes coordination with local agencies (law enforcement, fire department, hospitals, etc).(5)An active shooter response plan (including the use of an alert system to notify students, faculty, and parents or guardians).(6)Any other similar type of safety or prevention measure in place at the time of the school shooting.(e)Rule of constructionIn collecting data on school shootings to be compiled in the annual report described in subsection (a), any data disaggregation required by subsection (b) shall not be required in the case where such disaggregation would reveal personally identifiable information about any individual.December 28, 2020Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed